Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on November 5, 2021.
Claims 1-20 are being examined in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The word “staple” line 2 should be “stapler”.  This appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 6-9, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by F. Polzer et al. (US Patent No. 2,251,833, herein, Polzer).
Regarding claim 1, Polzer discloses a stapler (Fig. 1), comprising: 
a base (11, 88) extending a length from a front of the stapler to a rear of the stapler, the base comprising a stapling plane (aligned with 18) offset from the front of the staple, the stapling plane defining a staple ejection path (18, Pg 2, Col. 1, lns 66-70, Fig. 1); 
a handle (44) that moves relative to the base from a first position to a second position, the handle comprising a staple ejection area arranged in the stapling plane (Pg 2, Col. 2, lns 49-54); and 
a strike plate (87) attached to the base at the front of the stapler (Figs. 1 and 9) and slidably moveable between a first staple forming position and a second staple forming position (See dotted lines in Fig. 9) (Pg 4, Col. 2, lns 50-52), the strike plate comprising: 
a first staple forming recess (99) disposed in a body of the strike plate (upper surface of the anvil) and arranged in a first forming plane parallel to the stapling plane (Pg 4, Col. 2, lns 41-42); and 
a second staple forming recess (100, 100a) disposed in the body of the strike plate and arranged in a second forming plane parallel to and offset a distance from the first forming plane (Fig. 9); 
Pg 4, Col. 2, lns 40-52).

Regarding claim 2, Polzer discloses the stapler as recited above, wherein a portion of the strike plate extends beyond the front of the stapler in the second staple forming position, and wherein the strike plate linearly displaces the distance while remaining in contact with a portion of the base when moving between the first staple forming position and the second staple forming position (Figs. 1 and 9).

Regarding claim 3, Polzer discloses the stapler as recited above, wherein the first staple forming recess forms a staple ejected along the staple ejection path into an inwardly clinching form, and wherein the second staple forming recess forms the staple ejected along the staple ejection path into an outwardly clinching form (Pg 4, Col. 2, lns 28-35).

Regarding claim 4, Polzer discloses the stapler as recited above, wherein the strike plate comprises a grip feature (103 – Fig.1) disposed on at least one side of the body of the strike plate.

Regarding claim 6, Polzer discloses the stapler as recited above, wherein the second staple forming recess comprises two separate forming recesses (100, 100a) arranged in-line and separated from one another by a width distance (Fig. 9).
Regarding claim 7, Polzer discloses the stapler as recited above, wherein the first staple forming recess and the second staple forming recess are disposed in an upper surface of the body of the strike plate, wherein the strike plate comprises an inner surface of the body disposed opposite the upper surface of the body, and wherein the strike plate comprises a sliding travel stop (92, 93 – Figs. 1 and 10) protruding from the inner surface of the body in a direction toward the base of the stapler (“projecting downwardly”) (Pg 4, Col. 2, lns 13-19).

Regarding claim 8, Polzer discloses the stapler as recited above, wherein the sliding travel stop is arranged in an aperture (90, 91 – Figs. 1 and 10) disposed in the base (88) of the stapler, wherein the sliding travel stop contacts a first surface of the aperture in the first staple forming position, wherein the sliding travel stop contacts an opposite second surface of the aperture in the second staple forming position (Pg 4, Col. 2, lns 6-19).

Regarding claim 9, Polzer discloses the stapler as recited above, wherein a detent spring (95, 97, 98 – Figs. 1, 9 and 10) is slidably mounted to the base and interconnected to the sliding travel stop, wherein the detent spring comprises a detent feature that locates on one side of a protrusion in the base in the first staple forming position and locates on an opposite side of the protrusion in the base in the second staple forming position (Pg 4, Col. 2, lns 20-27 and 46-60).

Regarding claim 19, Polzer discloses a stapler (Fig. 1), comprising: 
11) extending a length from a front of the stapler to a rear of the stapler, the base comprising a stapling plane (aligned with 18) offset from the front of the staple and disposed orthogonally to the length of the base, the stapling plane defining a staple ejection path (18) that staples follow when ejected from the stapler (Pg 2, Col. 1, lns 66-70, Fig. 1); 
a handle (44) that pivots relative to the base from a first unactuated position (“normal or upwards position”) to a second actuated position (“depressed”), the handle comprising a staple ejection area arranged in the stapling plane (Pg 2, Col. 2,lns 49-54); and 
a strike plate (87) attached to the base at the front of the stapler (Figs. 1 and 6) and slidably moveable between a first staple forming position and a second staple forming position (See dotted lines in Fig. 9) (Pg 4, Col. 2, lns 50-52), the strike plate comprising: 
a first staple forming recess (99) disposed in a body of the strike plate (upper surface of the anvil) and arranged in a first forming plane parallel to the stapling plane (Pg 4, Col. 2, lns 41-42), the first staple forming recess arranged in the stapling plane in the first staple forming position and not in the second staple forming position (Pg 4, Col. 2, lns 40-52); and 
a second staple forming recess (100, 100a) disposed in the body of the strike plate and arranged in a second forming plane parallel to and offset a distance from the first forming plane (Fig. 9), the second staple forming recess arranged in the stapling plane in the second staple forming position and not in the first staple forming position (Pg 4, Col. 2, lns 40-52).
Regarding claim 20, Polzer discloses the stapler as recited above, wherein a portion of the strike plate extends, in a direction from the rear of the stapler toward the front of the stapler, past the front of the stapler in the second staple forming position (Figs. 1 and 9), wherein the strike plate linearly displaces the distance while remaining in contact with a portion of the base when moving between the first staple forming position and the second staple forming position (Pg 4, Col. 2, lns 40-52), wherein the first staple forming recess forms a staple ejected along the staple ejection path into an inwardly clinching form, wherein the second staple forming recess forms the staple ejected along the staple ejection path into an outwardly clinching form (Pg 4, Col. 2, lns 28-35), and wherein the strike plate comprises a grip feature (103 – Fig. 1) disposed on at least one side of the body of the strike plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and10 is/are rejected under 35 U.S.C. 103 as being unpatentable over F. Polzer et al. (US Patent No. 2,251,833, herein, Polzer) in view of Nathaniel M. Olney et al. (US Patent No. 3,630,428, herein, Olney).
Regarding claim 5, Polzer discloses the stapler as recited above, wherein the first staple forming recess and the second staple forming recess are disposed in an upper surface of the body of the strike plate (Fig. 9), 
Polzer does not expressly a first staple indicator defining a shape of an inwardly clinching staple is arranged adjacent to the first staple forming recess, and wherein a 
Olney teaches a indicia bearing member (47) arranged adjacent to the first staple forming recess (28) and the second staple forming recess (29) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the stapler as disclosed by Polzer with the indicia bearing member taught by Olney in order allow the user to clearly see which staple forming recess is available for use.

Regarding claim 10, Polzer discloses the stapler as recited above.
Polzer does not expressly disclose that a carrier is disposed at least partially within the handle, and wherein the carrier comprises: 
a U-shaped channel comprising a staple receiving cavity configured to receive a plurality of staples; and 
an indicator window disposed in a sidewall of the U-shaped channel, the indicator window passing through the sidewall of the U-shaped channel and into the staple receiving cavity, wherein a pusher is visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are equal to or fewer than a specific number of staples in the plurality of staples, and wherein the pusher is not visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are greater than the specific number of staples in the plurality of staples.
Olney teaches that a carrier (32, 37) is disposed at least partially within the handle (38) (Fig. 1), and wherein the carrier comprises: 
32) comprising a staple receiving cavity configured to receive a plurality of staples (Col. 3, lns 43-45); and 
an indicator window (at 37 shown in Fig. 1) disposed in a sidewall of the U-shaped channel, the indicator window passing through the sidewall of the U-shaped channel and into the staple receiving cavity, wherein a pusher (34) is visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are equal to or fewer than a specific number of staples in the plurality of staples, and wherein the pusher is not visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are greater than the specific number of staples in the plurality of staples (Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the stapler as disclosed by Polzer so that that a carrier is disposed at least partially within the handle, and wherein the carrier comprises: a U-shaped channel comprising a staple receiving cavity configured to receive a plurality of staples; and an indicator window disposed in a sidewall of the U-shaped channel, the indicator window passing through the sidewall of the U-shaped channel and into the staple receiving cavity, wherein a pusher is visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are equal to or fewer than a specific number of staples in the plurality of staples, and wherein the pusher is not visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are greater than the specific number of staples in the plurality of staples as taught by Olney in order allow the user to clearly see when the amount of staples is depleted. 
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathaniel M. Olney et al. (US Patent No. 3,630,428, herein, Olney) in view of F. Polzer et al. (US Patent No. 2,251,833, herein, Polzer).
Regarding claim 11, Olney discloses a stapling device (11) having a width running a length from a first end of the stapling device to an opposite second end of the stapling device (Fig. 1), the stapling device comprising: 
a base (12) running the length of the stapling device and comprising a stapling plane (aligned with 33) offset from the first end of the stapling device in a direction toward the second end of the stapling device (Fig. 3), the stapling plane arranged orthogonal to the width of the stapling device and defining a path (within 32) that staples follow when ejected from the stapling device (Col. 3, lns 66-69); 
a carrier frame (37) disposed within and fixedly attached to a portion of the base, the carrier frame pivotally supporting a staple carrier (32) (Col. 3, lns 27-28), the staple carrier comprising a staple ejection area (33) disposed in the stapling plane (Fig. 3); 
a handle (38) pivotally attached to the carrier frame and pivotally, wherein the handle and the staple carrier pivotally move between an unactuated and an actuated state relative to the base; and 
a strike plate (24 – Figs. 5 and 6) attached to the base at the first end of the stapling device, the strike plate comprising: 
a first staple forming recess (28) disposed in a body of the strike plate and arranged in a first forming plane parallel to the stapling plane (Fig. 5); and 
29) disposed in the body of the strike plate and arranged in a second forming plane parallel to and offset a distance from the first forming plane (Fig.6); 
wherein the strike plate is rotatbly moveable between a first staple forming position and a second staple forming position, wherein, in the first staple forming position, the first staple forming recess is disposed in the stapling plane and the second staple forming recess is disposed outside of the stapling plane, and wherein, in the second staple forming position, the second staple forming recess is disposed in the stapling plane and the first staple forming recess is disposed outside of the stapling plane (Col. 3, lns 9-14, Figs. 5-6).
Olney does not expressly disclose that the strike plate is slidably moveable between a first staple forming position and a second staple forming position.
Polzer teaches that a strike plate (87 – Figs. 1 and 9) is slidably moveable between a first staple forming position and a second staple forming position (See dotted lines in Fig. 9) (Pg 4, Col. 2, lns 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the strike plate of the stapling device as disclosed by Olney so that it is slidably moveable between a first staple forming position and a second staple forming position as taught by Polzer in order to provide a stapling device having a more compact width, allowing it to fit in smaller spaces.

Regarding claim 12, Olney in view of Polzer teaches the stapling device as recited above, wherein the strike plate is linearly displaced a distance running along the length of the stapling device between the first staple forming position and the second staple forming position, and wherein a portion of the strike plate extends beyond the first end of the stapling device in the second staple forming position (Olney, Fig. 1).

Regarding claim 13, Olney in view of Polzer teaches the stapling device as recited above, wherein the strike plate remains in contact with the base when linearly displaced between the first staple forming position and the second staple forming position (Polzer, Pg 4, Col. 2, lns 50-52, Figs. 1 and 9).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the strike plate of the stapling device as disclosed by Olney so that the strike plate remains in contact with the base when linearly displaced between the first staple forming position and the second staple forming position as taught by Polzer in order to provide a stapling device having a more compact width, allowing it to fit in smaller spaces.

Regarding claim 14, Olney in view of Polzer teaches the stapling device as recited above, wherein the first staple forming recess (Polzer, 99) forms a staple ejected along the staple ejection path into an inwardly clinching staple, and wherein the second staple forming recess (Polzer, 100, 100a) forms the staple ejected along the staple ejection path into an outwardly clinching staple (Polzer, Pg 4, Col. 2, lns 28-35).


Regarding claim 15, Olney in view of Polzer teaches the stapling device as recited above, wherein the strike plate (Polzer, 87) comprises dimple grip features (Polzer, 95, 93) disposed on opposing sides of the body of the strike plate (Polzer, Pg 4, Col. 2, lns 13-19).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the strike plate of the stapling device as disclosed by Olney with dimple grip features disposed on opposing sides of the body of the strike plate as taught by Polzer in order to provide a stapling device having a more compact width, allowing it to fit in smaller spaces.

Regarding claim 16, Olney in view of Polzer teaches the stapling device as recited above, wherein the first staple forming recess and the second staple forming recess are disposed in an upper surface of the body of the strike plate (Olney, Figs. 1 and 5-6), wherein a first staple indicator in a shape of the inwardly clinching staple is arranged adjacent to the first staple forming recess, and wherein a second staple on indicia bearing member 47 in Olney, Fig. 1).

Regarding claim 17, Olney in view of Polzer teaches the stapling device as recited above, wherein the second staple forming recess (Olney, 29) comprises two separate forming recesses arranged in-line and separated from one another by a width distance running along the width of the stapling device (Olney, Figs. 5 and 6).

Regarding claim 18, Olney in view of Polzer teaches the stapling device as recited above, wherein the staple carrier comprises a U-shaped channel (Olney, 32) comprising a staple receiving cavity configured to receive a plurality of staples (Olney, Col. 3, lns 43-45), and wherein an indicator window is disposed in at least one sidewall of the U-shaped channel, the indicator window (at 37 shown in Olney, Fig. 1)  passing through the sidewall of the U-shaped channel and into the staple receiving cavity, wherein a pusher (Olney, 34) of the stapling device is visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are equal to or fewer than a specific number of staples in the plurality of staples, and wherein the pusher is not visible in the indicator window when the plurality of staples disposed in the staple receiving cavity are greater than the specific number of staples in the plurality of staples (Figs. 1 and 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 25, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731